            Case 1:19-cv-11226-FDS Document 1 Filed 06/03/19 Page 1 of 4




                        UNITED STATES DISTRICT COURT FOR
                         THE DISTRICT OF MASSACHUSETTS

                                           )
AD MANFRED, LLC,                           )
                                           )
       Plaintiff,
                                           )
v.                                         )              CIVIL ACTION NO.:
                                           )                   19-11226
ACADIA INSURANCE COMPANY,                  )
                                           )
       Defendant.                          )


                                 NOTICE OF REMOVAL

       TO THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF

MASSACHUSETTS:

       Pursuant to 28 U.S.C. §1446(a) and Local Rule 81.1, the defendant, Acadia

Insurance Company (“Acadia”), hereby gives notice of its removal of this action to the

United States District Court for the District of Massachusetts from the Middlesex County

Superior Court of Massachusetts, and in support thereof, respectfully states as follows:

       1.      Acadia is a defendant in a civil action brought in the Superior Court of the

State of Massachusetts, in and for Middlesex County, captioned AD Manfred, LLC v.

Acadia Insurance Company, Civil Action No. 1981-CV-01282 (the “AD Manfred Middlesex

Action”).

       2.      Acadia was served with a copy of the Summons and Complaint in the AD

Manfred Middlesex Action on May 14, 2019. A true copy of the Summon and Complaint

in the AD Manfred Middlesex Action, as served on Acadia, is attached to this Notice of

Removal as Exhibit A. Acadia’s Notice of Removal is filed within thirty (30) days after the
            Case 1:19-cv-11226-FDS Document 1 Filed 06/03/19 Page 2 of 4




receipt by Acadia of a copy of the initial pleading setting forth the claim for relief upon
                                                                                   1
which action or proceeding is based, as required by 28 U.S.C. §1446(b).

       3.      The AD Manfred Middlesex Action is a suit of a wholly civil nature brought

in the Middlesex County Superior Court of the State of Massachusetts. The United States

District Court for the District of Massachusetts is therefore the proper forum and venue to

which this action may be removed under the provisions of 28 U.S.C. §§101 and 1441(a).

       4.      This Court has original jurisdiction to entertain this action because the only

parties to this case are citizens of different states and because the plaintiff claims that it

is likely exposure for potential indemnity and costs of defense exceeds the sum of

$75,000.00, exclusive of interest and costs. 28 U.S.C., §§1332(a)(1), 1441(a). Removal

of this action is not prohibited by 28 U.S.C. §1445.

       5.      With respect to diversity of citizenship, the plaintiff is a domestic Limited

Liability Company duly organized under the laws of the Commonwealth of

Massachusetts. Shane Manfred is the sole manager of AD Manfred, LLC, with an address

located at 12 Wickham Road, Winchester, Massachusetts 01890.

       6.      Defendant Acadia, is a corporation licensed to issue insurance in

Massachusetts, incorporated under the laws of the state of Iowa, with a principal place of

business located at 1 Acadia Commons, Westbrook, Maine 04098.

       7.      Pursuant to 28 U.S.C. §1446(d), Acadia has filed a notice of the filing of this

Notice of Removal, attached herewith as Exhibit B, with the Clerk of the Middlesex

County Superior Court of the Commonwealth of Massachusetts.



1
 In filing this Notice of Removal, the defendant does not waive any defenses with regard to service of
process or the adequacy of process.


                                                 -2-
            Case 1:19-cv-11226-FDS Document 1 Filed 06/03/19 Page 3 of 4




       9.      Pursuant to 28 U.S.C. §1447(d), Acadia has requested that the Clerk of the

Superior Court of the Commonwealth of Massachusetts, in and for Middlesex County,

provide certified or attested copies of all records and proceedings in the AD Manfred

Middlesex Action and certified or attested copies of all docket entries thereon. Acadia will

cause such attested or certified copies of the state court record to be filed with this Court

within thirty (30) days hereof as required.

       10.     Counsel for Acadia is duly admitted to practice before this Court and signs

this Notice of Removal in accordance with the requirements of Fed. R. Civ. P. 11.

       WHEREFORE, Acadia Insurance Company respectfully requests that the above-

referenced action now pending in the Middlesex Superior Court of the Commonwealth of

Massachusetts, be removed from that Court to the United States District Court for the

District of Massachusetts.

                                                    Respectfully submitted,
                                                    The Defendant,
                                                    ACADIA INSURANCE COMPANY,

                                                    By Its Attorneys,

                                                    MORRISON MAHONEY LLP

                                                    /s/William A. Schneider
                                                    William A. Schneider, BBO #636421
                                                    250 Summer Street
                                                    Boston, MA 02210
                                                    Tel: (617) 439-7573
                                                    Fax: (617) 342-4951
                                                    wschneider@morrisonmahoney.com




                                              -3-
          Case 1:19-cv-11226-FDS Document 1 Filed 06/03/19 Page 4 of 4




                               CERTIFICATE OF SERVICE

       The undersigned understands that the following counsel of record is not yet
registered on the Court’s CM/ECF database in connection with this matter. (1) As a result,
these individuals will not receive from the Court electronic notification of the filing of the
foregoing Notice of Removal, filed via ECF on June 3, 2019; (2) will not have immediate
access to this document through the Court’s website; and (3) will receive a paper copy of
the foregoing from the undersigned upon filing.

William T. Kennedy, Esq.
Law Offices of William T. Kennedy, P.C.
21 McGrath Highway, Suite 404
Quincy, MA 02169
Attorney for the Plaintiff


                                                   /s/William A. Schneider
                                                   William A. Schneider, BBO #636421




                                             -4-
